Citation Nr: 0802442	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinea versicolor with residual scarring (claimed as a 
skin condition due to anthrax injections).

2.  Entitlement to service connection for hysterectomy 
residuals.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for scoliosis (claimed 
as a back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1994 to 
September 1994 and from February 2003 to June 2004, and 
returned to active service in August 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In the December 2004 rating decision, the RO, in pertinent 
part, granted service connection and assigned initial 
noncompensable ratings, each, for tinea versicolor and for 
patellofemoral syndrome, bilateral knees, effective June 28, 
2004, and denied service connection for an anxiety disorder, 
not otherwise specified (NOS), and for scoliosis (claimed as 
a back condition).  The veteran disagreed with the initial 
ratings assigned for tinea versicolor and patellofemoral 
syndrome, bilateral knees and she disagreed with the denial 
of service connection for an anxiety disorder and scoliosis 
and initiated an appeal by a February 2005 notice of 
disagreement (NOD).  In the same correspondence, the veteran 
raised a new claim for, among other things, service 
connection for hysterectomy residuals.  In May 2005, the RO 
furnished the veteran with a statement of the case (SOC) 
addressing the four issues noted in the veteran's February 
2005 NOD.  In July 2005, the RO received the veteran's 
substantive appeal (VA Form 9) in which she disagreed with 
the denial of initial compensable ratings for tinea 
versicolor and for patellofemoral syndrome, bilateral knee.  

By a November 2005 rating decision, the RO granted a 10 
percent rating for patellofemoral syndrome, bilateral knees, 
effective January 31, 2005.   Thereafter, in a December 2005 
written statement, the veteran expressed satisfaction with 
the 10 percent rating for her bilateral knee disability and 
requested that her appeal be withdrawn as to this issue.  
Therefore, this issue is no longer in appellate status.

In a September 2005 rating decision, the RO, in pertinent 
part, denied service for hysterectomy residuals.  In January 
2006, the veteran submitted a VA Form 9 indicating she 
disagreed with the denial of service connection for 
hysterectomy residuals, and the RO accepted the 
correspondence as the veteran's notice of disagreement.  The 
veteran perfected her appeal in June 2006 with another VA 
Form 9 and notified the RO at that time that she had been 
called back to active duty beginning in August 2006.

By an April 2007 rating decision, the RO granted an initial 
10 percent rating for tinea versicolor with residual 
scarring, effective from the June 28, 2004 effective date of 
service connection.
 
Upon receipt of the case by the Board, it was ascertained 
that consideration of the Board's jurisdictional authority to 
review the merits of issues number three and four, as 
identified on the title page of this document, was necessary.  
Notice was taken that the jurisdictional question was whether 
an adequate substantive appeal had been filed as to those 
issues.  Notice of the pertinent facts, as well as law and 
regulations governing the jurisdictional question was then 
provided to the veteran and her representative through the 
Board's correspondence, dated in November 2007.

As the appeal for a higher initial rating for tinea 
versicolor with residual scarring  follows the grant of 
service connection, the Board has characterized this issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disabilities).  Further, while the RO has assigned 
a higher initial rating during the pendency of this appeal, 
as a higher rating is available, and the veteran is presumed 
to seek the maximum available benefit, the claim for a higher 
rating remains viable on appeal. Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).
 

FINDINGS OF FACT

1.  The veteran's service-connected tinea versicolor involves 
less than 20 percent of her entire body and exposed areas, 
and does not require systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during a twelve-month 
period.

2.  The veteran's service-connected tinea versicolor is not 
shown to cause any of the characteristics of disfigurement or 
distortion or asymmetry of features or tissue loss.

3.  The claimed hysterectomy residuals are not shown to be 
etiologically related to active service; nor is anemia shown 
to have become manifested to a compensable degree within a 
year after discharge.

4.  Following the issuance of a May 2005 statement of the 
case (SOC), the veteran did not file an adequate substantive 
appeal on the issues of entitlement to service connection for 
an anxiety disorder or entitlement to service connection for 
scoliosis (claimed as a back condition) within one year of 
the January 2005 notice letter of the December 2004 rating 
decision on appeal, or within 60 days of the May 2005 SOC.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for tinea versicolor with residual scarring have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806 (2007).

2.  The criteria for service connection for hysterectomy 
residuals are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. The veteran did not perfect an appeal with respect to the 
issue of entitlement to service connection for an anxiety 
disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 
(2007).

4. The veteran did not perfect an appeal with respect to the 
issue of entitlement to service connection for scoliosis 
(claimed as a back condition). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

The veteran maintains that a higher initial rating is 
warranted for her service-connected tinea versicolor 
disability (claimed as a skin condition) due to the effects 
from the anthrax injections in service and future problems 
that she has not yet experienced.  See July 2005 and January 
2006 VA Form 9.  

The veteran's service-connected tinea versicolor disability 
is currently rated as 10 percent disabling by analogy to 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2007). The 
hyphenated diagnostic code in this case indicates that the 
disfigurement of the head, face, or neck under Diagnostic 
Code 7800 is the service-connected disorder and that the 
dermatitis or eczema under Diagnostic Code 7806 is a residual 
condition.  Rating by analogy is appropriate where an 
unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. § 4.20.
 
Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: a scar 5 or 
more inches (13 or more cm) in length, scar at least one-
quarter inch (0.6cm) wide at its widest part, surface contour 
of scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Id.

Under the criteria of Diagnostic Code 7806, a 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at  least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the 
twelve-month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

In considering the evidence of record, in light of the 
criteria noted above, the Board concludes that the veteran is 
not entitled to an initial rating in excess of 10 percent for 
tinea versicolor at any time since the grant of service 
connection.  

The medical evidence of record does not show the veteran to 
have visual or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features.  Nor does she have two or three characteristics of 
disfigurement.  In fact, the August 2004 VA examination found 
the veteran to have hypopigmented healed scarring of the 
facial area of the cheeks, hyper and hypopigmented area of 
the arms, chest, and back areas, and hypopigmented areas in 
the lumbosacral area, diagnosed as tinea versicolor.  The 
areas were smooth, with no elevation or depression of the 
scarring.  The examiner reported no evidence of significant 
deformities.  A July 2005 VA examination report revealed that 
the veteran had a hypopigmented 3 centimeter in diameter, 
smooth macule, nontender, no depression keloid formation, 
with no edema and no elevation. She had hypopigmented healed 
scarring of the facial area of the cheeks and chin.  Hyper 
and hypopigmented area of 0.2 to 0.4 centimeters in diameter 
of the bilateral arms without elevation or depression, not 
tender, no inflammation, no keloid formation, no edema and no 
inflexibility of the skin identified and no limitation of 
motion related to the veteran's skin condition.  The 
diagnosis was tinea versicolor, acne vulgaris of the face 
using creams for treatment, healed scars secondary to acne, 
and folliculitis with current treatment.  The veteran's skin 
was relatively clear as noted in a June 2005 VA dermatology 
record.  Along both forearms and the upper chest and back 
were small pigmented lesions that were relatively inactive.  
She was treated for an eruption on the face, highly 
suggestive of acne, and some papules and pustules on the 
forearms, upper chest and midriff areas that have the 
appearance of folliculitis.  Based on the foregoing, the 
veteran has not been shown to have met the criteria for the 
next higher, 30 percent rating, under Diagnostic Code 7800.

In addition, the medical evidence does not show that 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas are affected.  In March 2007, the RO requested a VA 
examiner to review the veteran's most recent July 2005 VA 
examination report and opine whether the findings reported 
actually totaled 10.88 percent of the veteran's entire body.  
In a March 2007 opinion, the VA examiner agreed that 
approximately 10.88 percent of the veteran's entire body area 
was found to be objectively affected during the July 2005 VA 
examination.  Thus, by an April 2007 decision, the RO granted 
a 10 percent disability rating for tinea versicolor with 
residual scarring from the June 28, 2004 effective date of 
service connection.  However, there is no evidence of record 
reflecting a higher percentage of the veteran's entire body 
or exposed area affected by the veteran's service-connected 
tinea versicolor, nor is there any evidence that the veteran 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during a twelve-month period.  As 
such, the veteran has not been shown to have met the criteria 
for a higher initial 30 percent rating under Diagnostic Code 
7806.

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent are simply not met.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 
(2007).  In this regard, the Board notes that a 10 percent 
disability rating represents the maximum schedular evaluation 
under Diagnostic Codes 7802, 7803, and 7804.  Moreover, 
Diagnostic Code 7801 governs the rating of scars, other than 
head, face, or neck, that are deep or that cause limited 
motion.  However, the medical evidence does not show the 
veteran to have scars that are deep or causes limited motion.  
Since Diagnostic Code 7805 provides that other scars should 
be evaluated on limitation on of motion of the affected part, 
this code is also not for application. Therefore, the Board 
finds that the veteran is not entitled to a higher initial 
evaluation under Diagnostic Codes 7801, 7802, 7803, 7804and 
7805.  

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
tinea versicolor must be denied.  Because the preponderance 
of the evidence is against the claim, the Board does not 
apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
 
II.   Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Anemia, primary, may be presumed to have been incurred in 
service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

A.  Residuals of hysterectomy

The veteran contends that anemia and "tumors" in service 
resulted in her post-service abdominal hysterectomy.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that hysterectomy residuals are 
related to the veteran's service.  The medical evidence 
indicates that in December 2004 the veteran underwent a total 
hysterectomy related to symptomatic fibroids and menorrhagia 
(excessive uterine bleeding) to anemia.  A March 2007 VA 
examiner reviewed the claims file and opined that the 
veteran's fibroids were not aggravated or otherwise related 
to the veteran's military service explaining that fibroids 
are not caused by strenuous or weight bearing activities.  In 
addition, the March 2007 VA examiner opined that for females, 
the veteran's current hemoglobin level of 12.3 was not 
indicative of anemia and that it was doubtful that this 
occurred during active duty; however, it was impossible to 
state when the veteran's extremely mild anemia occurred.  The 
March 2007 examiner also opined that it was more likely that 
the veteran's anemia condition was chronic and was present 
for awhile.  Moreover, the veteran's service medical records 
are negative for evidence of treatment, diagnosis or 
laboratory findings indicative of anemia.  The Board also 
finds that evidence from a January 2005 VA medical record 
weighs against the veteran's contentions based on an 
impression that the veteran's anemia was secondary to, not 
the cause of, her history of dysfunctional uterine bleeding 
status post total abdominal hysterectomy.  Furthermore, a 
July 2005 VA outpatient record notes the veteran's complaints 
of anemia, she had not taken any medications, noting that she 
had a past anemia problem and DUB with fibroids.  None of the 
medical records ever attributes or even suggests that the 
veteran's hysterectomy residuals are due to any condition or 
incident in service.  On these facts, there is no evidence in 
the record that the veteran had such fibroids or anemia in 
service that led to her post-service hysterectomy, or 
evidence of anemia to a compensable degree within one year 
post-service.  Furthermore, there is no medical evidence 
linking hysterectomy residuals to service, and neither the 
veteran nor her representative has alluded to the existence 
of any such medical evidence.  

While the veteran may feel that she had uterine fibroids or 
anemia in service that eventually resulted in total 
hysterectomy, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In this case, the medical evidence is against a finding that 
hysterectomy residuals are related to or had its onset in 
service.  Service connection for this condition must 
therefore be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


B.  Anxiety Disorder and Scoliosis (claimed as a back 
condition)

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including but not limited to determinations of whether 
notices of disagreement and substantive appeals are adequate 
and timely.  When the Board on its own initiative raises a 
question as to a potential jurisdictional defect, all parties 
to the proceeding will be given notice of the potential 
jurisdictional defect and granted a period of 60 days 
following the date on which such notice is mailed to present 
written argument and additional evidence relevant to 
jurisdiction, and to request a hearing.  38 C.F.R. § 
20.101(d).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination being 
appealed.  The Board will construe such arguments in a 
liberal manner for purpose of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).

In January 2005, the RO issued a December 2004 rating 
decision which granted service connection and assigned 
initial noncompensable ratings, each, for tinea versicolor 
and for patellofemoral syndrome, bilateral knees, effective 
June 28, 2004, and denied service connection for an anxiety 
disorder, not otherwise specified (NOS), and for scoliosis 
(claimed as a back condition).   The February 2005 NOD stated 
that the veteran disagreed with the initial noncompensable 
ratings assigned for tinea versicolor and patellofemoral 
syndrome, bilateral knees and she indicated that she was in 
disagreement with the denial of service connection for an 
anxiety disorder and scoliosis.  The RO issued a statement of 
the case in May 2005 addressing all four issues.  In July 
2005, the RO received the veteran's VA Form 9, substantive 
appeal, in which she did not mention service connection for 
an anxiety disorder or for scoliosis, although she checked 
that she wished to appeal all the issues listed on the SOC.  
Moreover, she presented arguments specific to three other 
issues in the July 2005 VA Form 9. 

The Board, on its own initiative, determined that there was 
no adequate substantive appeal validly filed on the issues of 
service connection for an anxiety disorder and for scoliosis.  
In compliance with 38 C.F.R. § 20.101, in November 2007, the 
Board notified the veteran of this jurisdictional defect and 
provided her a period of 60 days to respond.  Sixty days has 
now passed and no response from the veteran has been 
received.

The veteran's duly filed VA Form 9 substantive appeal only 
spoke to the issues of initial noncompensable ratings 
assigned for tinea versicolor and for patellofemoral 
syndrome, bilateral knees, and service connection for 
residuals of a hysterectomy (which had not yet been decided 
by the RO).  It was entirely silent as to the issues of 
service connection for anxiety disorder or for scoliosis 
(claimed as a back condition).  No other document filed by or 
on behalf of the veteran within the time limits specified at 
38 C.F.R. § 20.302 constitutes or closely approximates the 
requirements for a valid substantive appeal as defined at 38 
C.F.R. § 20.202. Without a valid and timely substantive 
appeal, the Board does not have jurisdiction over these 
issues in accordance with 38 C.F.R. § 20.200; therefore, the 
claims for service connection for anxiety disorder and for 
scoliosis (claimed as a back condition) must be dismissed.





III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
July 2004, April 2005, March 2006, and November 2006.  In the 
July 2004 and April 2005 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist the 
veteran in her claims, and what was required to prove a claim 
for service connection on a direct and secondary basis.  
Thereafter, the RO granted service connection for tinea 
versicolor.  At that time, the RO assigned disability ratings 
and an effective date.  In the March and November 2006 
letters, VA informed the veteran what she needed to 
substantiate her claim for an increased rating. These letters 
asked her to submit certain information, and informed her of 
VA's responsibility concerning obtaining evidence to 
substantiate her claim. The November 2006 notice letter 
informed the veteran what evidence and information VA would 
be obtaining, and asked the veteran to send to VA any 
information in her possession pertaining to her claims.  The 
letter also explained that VA would make reasonable efforts 
to help her get evidence such as medical records, but that 
she was responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  The Board also notes in a separate November 2006 
letter, the veteran was requested to submit private medical 
records from a specified doctor to support her service 
connection claim.  No response was received.   In addition, 
the March 2006 letter provided the veteran with notice 
compliant with Dingess/Hartman.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to both claims on appeal.

The Board notes that the veteran did not receive notice of 
the initial disability rating element and the effective date 
element until after the December 2004 decision awarding 
service connection for tinea versicolor and the September 
2005 decision denying service connection for hysterectomy 
residuals, thus the Board finds that a timing error has 
occurred as to these two elements.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice was provided to the veteran in the March 
2006 and November 2006 letters.  Thereafter, the veteran and 
her representative were afforded ample opportunity to respond 
and the claims were fully developed prior to readjudication 
(as reflected in January 2007 and March 2007 supplemental 
statements of the case) and certification of the claims.  
Under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate effectively 
in the processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini, 18 
Vet. App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file and she was afforded appropriate 
examinations in connection with her claims; reports of which 
are of record.  Moreover, neither the veteran nor her 
representative has identified any existing pertinent records 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claims 
decided herein.. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating in excess of 10 percent for tinea 
versicolor with residual scarring is denied.

Entitlement to service connection for hysterectomy residuals 
is denied.

The claim for service connection for an anxiety disorder is 
dismissed.

The claim for service connection for scoliosis (claimed as a 
back condition) is dismissed.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


